Case 2:18-cv-08518-RGK-AFM Document 101 Filed 10/01/19 Page 1 of 8 Page ID #:699



  1   Caitlin C. Blanche
      (State Bar No. 254109)
  2   caitlin.blanche@klgates.com
      K&L Gates LLP
  3   1 Park Plaza, Twelfth Floor
      Irvine, CA 92614
  4   Tel: (949) 623-3526
      Fax: (949) 253-0902
  5
      Christopher Centurelli (pro hac vice pending)
  6   Jeffery S. Patterson (pro hac vice)
      Morgan T. Nickerson (pro hac vice)
  7   Natasha C. Pereira (pro hac vice pending)
      K&L Gates LLP
  8   State Street Financial Center
      One Lincoln Street
  9   Boston, MA 02111
      Tel: (617) 261-3100
 10   Fax: (617) 261-3175

 11   Attorneys for Defendants

 12
                                     UNITED STATES DISTRICT COURT
 13
                                    CENTRAL DISTRICT OF CALIFORNIA
 14

 15   COVVES, LLC,                                        Case No. 2:18-cv-08518-RGK-AFM

 16                 Plaintiff,                            DEFENDANTS’ ANSWER TO PLAINTIFF
                                                          COVVES, LLC’S SECOND AMENDED
 17   v.                                                  COMPLAINT

 18   DILLARD’S, INC. a Delaware
      Corporation;
 19   KOHL’S CORPORATION, a
      Wisconsin Corporation;
 20   SAKS & COMPANY LLC., a
      Delaware Corporation;
 21   TARGET BRANDS, INC. a Minnesota
      Corporation;
 22   EXPRESS, INC., a Delaware
      Corporation;
 23   TILLY’S, INC. a Delaware
      Corporation;
 24   NORDSTROM, INC., a Washington
      Corporation;
 25   WEST MARINE, INC., a Delaware
      Corporation,
 26   and
      ZULILY, INC. a Delaware Corporation.
 27
                    Defendants.
 28

                                                      1
             DEFENDANTS’ ANSWER TO PLAINTIFF COVVES, LLC’S SECOND AMENDED COMPLAINT
Case 2:18-cv-08518-RGK-AFM Document 101 Filed 10/01/19 Page 2 of 8 Page ID #:700



  1          Defendants Dillard’s, Inc., Kohl’s Corporation, Saks & Company LLC, Target Brands, Inc.,

  2   Express, Inc., Tilly’s, Inc., Nordstrom, Inc., West Marine, Inc., and Zulily, LLC., (collectively,

  3   “Defendants”)     by and through their undersigned counsel, respond as follows to the Second

  4   Amended Complaint (the “Complaint”) filed by Covves, LLC (“Plaintiff”).

  5

  6                                        DEFENDANTS’ ANSWER

  7          Defendants answer and aver as follows, with the numbered paragraphs corresponding to the

  8   like-numbered paragraphs of Plaintiff’s Complaint. All allegations not specifically admitted, denied,

  9   or explained, are denied, and Defendants specifically deny that Plaintiff is entitled to any relief

 10   whatsoever.

 11                                               THE PARTIES

 12          1.       Defendants lack sufficient factual basis to determine the accuracy of the allegations in

 13   Paragraph 1, and on that basis deny them.

 14          2.       Admitted as to Dillard’s, Inc. but the remaining defendants lack knowledge or

 15   information sufficient to form a belief as to the truth or falsity of the allegations in Paragraph 2.

 16          3.       Admitted as to Kohl’s Corporation but the remaining Defendants lack knowledge or

 17   information sufficient to form a belief as to the truth or falsity of the allegations in Paragraph 3.

 18          4.       Admitted as to Saks & Company but the remaining Defendants lack knowledge or

 19   information sufficient to form a belief as to the truth or falsity of the allegations in Paragraph 4.

 20          5.       Target Corporation admits that it has been misnamed in this suit and that its address is

 21   1000 Nicollet Mall, Minneapolis, MN 55403. The remainder of the Defendants lack knowledge or

 22   information sufficient to form a belief as to the truth or falsity of the allegations in Paragraph 5.

 23          6.       Admitted as to Express, Inc. but the remaining Defendants lack knowledge or

 24   information sufficient to form a belief as to the truth or falsity of the allegations in Paragraph 6.

 25          7.       Admitted as to Tilly’s, Inc. but the remaining Defendants lack knowledge or

 26   information sufficient to form a belief as to the truth or falsity of the allegations in Paragraph 7.

 27          8.       Admitted as to Nordstrom, Inc. but the remaining Defendants lack knowledge or

 28   information sufficient to form a belief as to the truth or falsity of the allegations in Paragraph 8.

                                                          2
              DEFENDANTS’ ANSWER TO PLAINTIFF COVVES, LLC’S SECOND AMENDED COMPLAINT
Case 2:18-cv-08518-RGK-AFM Document 101 Filed 10/01/19 Page 3 of 8 Page ID #:701



  1          9.       Admitted as to West Marine, Inc. but the remaining Defendants lack knowledge or

  2   information sufficient to form a belief as to the truth or falsity of the allegations in Paragraph 9.

  3          10.      Zulily LLC denies the allegations of Paragraph 10. The remaining Defendants lack

  4   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

  5   Paragraph 10.

  6                                      JURISDICTION AND VENUE

  7          11.      The allegations in Paragraph 11 state a legal conclusion to which no response is

  8   required.

  9          12.      The allegations in Paragraph 12 state a legal conclusion to which no response is

 10   required.

 11          13.      Denied.

 12          14.      Denied.

 13          15.      Denied.

 14          16.      Denied.

 15          17.      Denied.

 16          18.      Denied.

 17          19.      Denied.

 18          20.      Denied.

 19          21.      Denied.

 20          22.      Denied.

 21                                             PATENTS-IN-SUIT

 22          23.      Defendants admit that Exhibit 1 appears to be a copy of United States Patent Number

 23   D787,617 (the “D’617 Patent”).

 24          24.      Defendants admit that Exhibit 2 appears to be a copy of United States Patent Number

 25   783,370 (the “D’370 Patent”).

 26          25.      Defendants lack sufficient factual basis to determine the accuracy of the allegations in

 27   Paragraph 25, and on that basis deny them.

 28

                                                          3
              DEFENDANTS’ ANSWER TO PLAINTIFF COVVES, LLC’S SECOND AMENDED COMPLAINT
Case 2:18-cv-08518-RGK-AFM Document 101 Filed 10/01/19 Page 4 of 8 Page ID #:702



  1          26.     Defendants lack sufficient factual basis to determine the accuracy of the allegations in

  2   Paragraph 26, and on that basis deny them.

  3          27.     Defendants lack sufficient factual basis to determine the accuracy of the allegations in

  4   Paragraph 27, and on that basis deny them.

  5          28.     Defendants lack sufficient factual basis to determine the accuracy of the allegations in

  6   Paragraph 28, and on that basis deny them.

  7          29.     Defendants lack sufficient factual basis to determine the accuracy of the allegations in

  8   Paragraph 29, and on that basis deny them.

  9          30.     Defendants lack sufficient factual basis to determine the accuracy of the allegations in

 10   Paragraph 30, and on that basis deny them.

 11          31.     Defendants lack sufficient factual basis to determine the accuracy of the allegations in

 12   Paragraph 31, and on that basis deny them.

 13          32.     Defendants lack sufficient factual basis to determine the accuracy of the allegations in

 14   Paragraph 32, and on that basis deny them.

 15          33.     Defendants lack sufficient factual basis to determine the accuracy of the allegations in

 16   Paragraph 33, and on that basis deny them.

 17                                   DEFENDANTS’ INFRINGEMENT

 18          34.     Denied.

 19          35.     Defendants deny selling imitation floats as characterized in Paragraph 35. Defendants

 20   admit they sold products with some of these names.

 21          36.     Denied.

 22          37.     Defendants deny any infringing similarity between the products portrayed in

 23   Paragraph 36 and referenced in Paragraph 37. Defendants admit that the descriptions in Paragraph

 24   36 of physical characteristics are accurate if not inclusive of all physical characteristics relevant to

 25   this proceeding.

 26          38.     Admitted as to Covves’ product appears to be on the left and Defendants’ product

 27   appears to be on the right. Defendants deny the remaining allegations of this paragraph.

 28          39.     Denied.

                                                         4
             DEFENDANTS’ ANSWER TO PLAINTIFF COVVES, LLC’S SECOND AMENDED COMPLAINT
Case 2:18-cv-08518-RGK-AFM Document 101 Filed 10/01/19 Page 5 of 8 Page ID #:703



  1           40.     Denied.

  2           41.     Defendants deny any infringing similarity between the products portrayed in

  3   Paragraph 40 and referenced in Paragraph 41. Defendants admit that the descriptions in Paragraph

  4   41 of physical characteristics are accurate if not inclusive of all physical characteristics relevant to

  5   this proceeding.

  6           42.     Admitted as to Covves’ product appears on the left and Defendants’ product appears

  7   to be on the right. Defendants deny the remaining allegations of this paragraph.

  8           43.     Denied.

  9           44.     Defendants admit that Exhibit 3 portrays a claim chart comparing what Plaintiff titles

 10   the “Imitation Giant Unicorn Float” and “Imitation Unicorn Beverage Holder” to the aforementioned

 11   Patents-in-Suit. Defendants deny the remaining allegations of this paragraph.

 12           45.     Denied.

 13           46.     Denied.

 14           47.     Denied.

 15           48.     Denied.

 16           49.     Defendants admit that Exhibit 4 portrays Defendants’ offering for sale of certain of

 17   the goods referenced in Plaintiff’s Complaint. Defendants deny the remaining allegations of this

 18   paragraph.

 19                                       FIRST CLAIM FOR RELIEF

 20                             (Alleged Infringement of U.S. Patent No. D787,617)

 21           50.     Defendants incorporate by reference their responses in the foregoing Paragraphs as if

 22   fully set forth herein.

 23           51.     Defendants lack sufficient factual basis to determine the accuracy of the allegations in

 24   Paragraph 47, and on that basis deny them.

 25           52.     Denied.

 26           53.     Denied.

 27

 28

                                                         5
              DEFENDANTS’ ANSWER TO PLAINTIFF COVVES, LLC’S SECOND AMENDED COMPLAINT
Case 2:18-cv-08518-RGK-AFM Document 101 Filed 10/01/19 Page 6 of 8 Page ID #:704



  1                                        SECOND CLAIM FOR RELIEF

  2                               (Alleged Infringement of U.S. Patent No. D783,370)

  3             54.     Defendants incorporate by reference their responses in the foregoing Paragraphs as if

  4   fully set forth herein.

  5             55.     Defendants lack sufficient factual basis to determine the accuracy of the allegations in

  6   Paragraph 55, and on that basis deny them.

  7             56.     Denied.

  8             57.     Denied.

  9                                             PRAYER FOR RELIEF

 10             Defendants deny that Plaintiff is entitled to any of the relief set out in Plaintiff’s Prayer for

 11   Relief.

 12                                 DEFENDANTS’ AFFIRMATIVE DEFENSES

 13             Pursuant to Federal Rule of Civil Procedure 8(b) and (c), without assuming any burden that it

 14   would not otherwise bear, without reducing or removing Plaintiff’s burdens of proof on its claims

 15   against Defendants, reserving Defendants’ right to assert additional defenses and/or affirmative

 16   defenses, and solely to the extent deemed necessary by the Court to maintain any and all of the

 17   following defenses, Defendants hereby assert the following affirmative defenses to its Response of

 18   Plaintiff’s Complaint:

 19                                      FIRST AFFIRMATIVE DEFENSE

 20                                      (FAILURE TO STATE A CLAIM)

 21             Plaintiff’s Complaint fails to state a claim upon which relief can be granted and/or fails to

 22   plead the allegations with sufficient particularity and has failed to name the correctly legal entity of

 23   the defendant.

 24                                     SECOND AFFIRMATIVE DEFENSE

 25                          (NON-INFRINGEMENT OF THE PATENTS-IN-SUIT)

 26

 27

 28

                                                             6
                DEFENDANTS’ ANSWER TO PLAINTIFF COVVES, LLC’S SECOND AMENDED COMPLAINT
Case 2:18-cv-08518-RGK-AFM Document 101 Filed 10/01/19 Page 7 of 8 Page ID #:705



  1           Defendants have not infringed (either individually or jointly), directly or indirectly,

  2   contributed to the infringement of, or induced the infringement of any valid claim of the Patents-in-

  3   Suit.

  4                                    THIRD AFFIRMATIVE DEFENSE

  5                             (INVALIDITY OF THE PATENTS-IN-SUIT)

  6           The asserted claims of the Patents-in-Suit are invalid and/or void because they are anticipated

  7   and/or rendered obvious by prior art, are invalid due to false statements provided by the inventor as

  8   listed in the application and prosecution documents under the Patents-in-Suit, or otherwise fail to

  9   comply with the requirements of 35 U.S.C. §§ 100 et seq., including, without limitation, one or more

 10   of the following: 35 U.S.C. §§ 101, 102, 103, 112, and 282.

 11

 12                                 FOURTH AFFIRMATIVE DEFENSE

 13                                     (LIMITATION OF DAMAGES)

 14           On information and belief, Plaintiff’s infringement claims are limited and/or barred by the

 15   provisions of 35 U.S.C. § 286.

 16

 17                                    FIFTH AFFIRMATIVE DEFENSE

 18                       (NO ENHANCED DAMAGES OR ATTORNEY’S FEES)

 19           Defendants have engaged in all relevant activities in good faith.       Defendants have not

 20   committed, nor are Defendants committing, any acts supporting the conclusion that this case is

 21   exceptional or justifies enhanced damages, thereby precluding Plaintiff, even if it prevails, from

 22   recovering enhanced damages or reasonable attorneys’ fees and/or costs.

 23

 24                                    SIXTH AFFIRMATIVE DEFENSE

 25                                       (EQUITABLE DEFENSES)

 26           Plaintiff’s claims are barred in whole or in part by the equitable doctrines of laches, unclean

 27   hands, estoppel, implied license, waiver, acquiescence, and/or other equitable doctrines.

 28

                                                         7
              DEFENDANTS’ ANSWER TO PLAINTIFF COVVES, LLC’S SECOND AMENDED COMPLAINT
Case 2:18-cv-08518-RGK-AFM Document 101 Filed 10/01/19 Page 8 of 8 Page ID #:706



  1                                    OTHER DEFENSES RESERVED

  2          Defendants reserve all affirmative defenses available under Rule 8(c) of the Federal Rules of

  3   Civil Procedure, and any other defenses, at law or in equity, that may be available now or in the

  4   future based on discovery or any other factual investigation in this case.

  5

  6                                         PRAYER FOR RELIEF

  7          Respectfully, Defendants request that the Court:

  8          A.      Dismiss all counts of Plaintiff’s Complaint for infringement with prejudice, and

  9   award Plaintiff nothing by way of its Complaint;

 10          B.      Declare this case to be exceptional under 35 U.S.C. § 285, and enter a judgment

 11   awarding Defendants their costs and reasonable attorneys’ fees.

 12          C.      Award Defendants such further relief as the Court may deem just and proper.

 13
        Dated: October 1, 2019                     Respectfully submitted,
 14

 15                                                 /s/ Morgan T. Nickerson
                                             By:
 16                                                 Caitlin C. Blanche (State Bar No. 254109)
                                                    K&L Gates LLP
 17                                                 1 Park Plaza, Twelfth Floor
                                                    Irvine, CA 92614
 18                                                 Tel: (949) 623-3526
                                                    Fax: (949) 253-0902
 19
                                                    Christopher Centurelli (pro hac vice pending)
 20                                                 Jeffery S. Patterson (pro hac vice)
 21                                                 Morgan T. Nickerson (pro hac vice)
                                                    Natasha C. Pereira ((pro hac vice pending)
 22                                                 K&L Gates LLP
                                                    State Street Financial Center
 23                                                 One Lincoln Street
                                                    Boston, MA 02111
 24
                                                    Tel: (617) 261-3100
 25                                                 Fax: (617) 261-3175

 26                                                Attorneys for Defendants Dillard’s, Inc., Kohl’s
                                                   Corporation, Saks & Company, LLC, Target
 27                                                Corporation, Express, Inc., Tilly’s, Inc., Nordstrom,
                                                   Inc., West Marine, Inc., and Zulilys LLC
 28

                                                         8
             DEFENDANTS’ ANSWER TO PLAINTIFF COVVES, LLC’S SECOND AMENDED COMPLAINT
